FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA JUN 2 8 2915
C\ark, U.S. D\strlct & BankruDfW
DAVID L. SMITH, courts for the D\strict of Golumb|a
Plaintiff,

v. Civil Action No. 16-1021
GRAHAM C. MULLENS, et al.,

Defendants.

\J&/\)\J\./S§/\_/\/

MEMORANDUM AND ORDER

This plaintiff is barred from proceeding in forma pauperis pursuant to 28 U.S.C. §
l9l5(g). See Smiz‘h v, U.S. Judge Terrence W. B0yle, No. l6-cv-998 (D.D.C. June 16, 2016);
Smith v. State of North Carolina, No. 5:06-CT-30l0 (W.D.N.C. Mar. 20, 2006) (citing cases).

Accordingly, it is hereby

ORDERED that plaintiff’ s application to proceed in forma pauperis [2] is DENIED; it is

FURTHER GRDERED that plaintiffs "Application for Temporary Injunction 18 U.S.C.
§ 3626 and Institutional Equivalent of 6OMont[h] Trust Fund Statement form Pro Se Plaintiff"
[5] is DENIED [5] is DENIED; and it is

FURTI-IER ORDERED that the complaint and this civil action are DISMISSED
WITHOUT PREJUDICE. If plaintiff wishes to proceed, he may do so upon payment in full of
the filing fee.

This is a final appealable Order.

SO ORDERED.

DATE; {,,/2¢///,¢

 

UNITED STATES DIST ICT JUDGE